[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 1323-RRRR
It is necessary to declare a mistrial in this case. The Court does not have enough information to determine whether or not plaintiff has a valid underinsured motorist claim.
The plaintiff makes the following observation in her memorandum:
    It might be contended that the limit under the Cigna policy first should be exhausted in New Jersey before any recovery is awarded to plaintiff in Connecticut under the USAA policy. That might be the case if that issue properly was placed in contention. It has not been. It is not the obligation of plaintiff to present on USAA's behalf the arguments which it might have made. Nor, respectfully, is it the duty of the Court, on its own motion, in effect, to assume the role of the non-appearing adversary.
Without further comment, the Court observes that it is its duty not to enter a judgment that is contrary to law.
Instead of ruling against the plaintiff, a mistrial is ordered so that the plaintiff can have the opportunity to provide adequate evidence at a further hearing.
So ordered,
John J. Langenbach, Judge